Case 1:20-cv-03304-RLY-MG Document 19 Filed 04/13/21 Page 1 of 11 PageID #: 75




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

AMANDA D. MOSER, individually,          )
and on behalf of all others similarly   )
situated,                               )       Case No. 1:20-cv-03304-RLY-MPB
                                        )
                   Plaintiff,           )
                                        )
      v.                                )
                                        )
RECEIVABLES MANAGEMENT                  )
PARTNERS, LLC,                          )

                   Defendant.



                           CASE MANAGEMENT PLAN

I.    Parties and Representatives


 Mohammed O. Badwan                             Brittney B. Rykovich (#34843-49)
 Victor T. Metroff                              Gordon Rees Scully Mansukhani
 Sulaiman Law Group, Ltd.                       333 N. Alabama Street, Suite 350
 2500 S. Highland Ave.                          Indianapolis, IN 46204
 Suite 200                                      Phone: (317) 581-8523
 Lombard, Illinois 60148                        Fax: (317) 522-3900
 Direct Line (630) 575 - 8180                   Email: brykovich@grsm.com
 Fax (630) 575 - 8188
 Email: mbadwan@sulaimanlaw.com                 Andrew M. Schwartz
 Email: vmetroff@sulaimanlaw.com                Admission pending
                                                Gordon Rees Scully Mansukhani
 Attorneys for Plaintiff                        Three Logan Square
                                                1717 Arch Street, Suite 610
                                                Philadelphia, PA 19103
                                                 (215) 717-4023
                                                 (215) 693-6650
                                                 Amschwartz@grsm.com

                                                Attorneys for Defendant Receivables
                                                Management Partners, LLC



                                            1
Case 1:20-cv-03304-RLY-MG Document 19 Filed 04/13/21 Page 2 of 11 PageID #: 76




       Counsel shall promptly file a notice with the Clerk if there is any change
       in this information.

 II.   Jurisdiction and Statement of Claims

       A.    The parties shall state the basis for subject matter jurisdiction. If
             there is disagreement, each party shall state its position.

             Federal question – 28 U.S.C. §1331

       B.    Plaintiff contends that Defendant violated the Telephone Consumer
             Protection Act (“TCPA”) by placing collection calls to Plaintiff’s
             cellular phone utilizing a prerecorded message or artificial voice
             without Plaintiff’s consent. Plaintiff brings individual and class
             claims against Defendant for violations of the TCPA. Plaintiff further
             contends that Defendant’s harassing collection calls violated
             sections 1692c and 1692d of the Fair Debt Collection Practices Act
             (“FDCPA”).

       C.    Plaintiff asserts a class claim under the TCPA and an individual
             claim under the FDCPA. Contrary to Plaintiff’s TCPA claims,
             Defendant placed calls to Plaintiff in connection with her Wake
             Forest Baptist Hospital debts where Plaintiff provided prior written
             consent to receive calls from Defendant. Plaintiff does not present
             a viable TCPA claim. As to the FDCPA, Defendant received a cease
             request from Plaintiff and ceased calls. The FDCPA claims, like the
             TCPA claims, lack merit. Defendant has provided proof that
             Plaintiff’s claims lack merit and has requested dismissal of this
             matter and reserved its right to seek the recovery of its fees and
             costs in accordance with Section 1692k(a)(3).

III.   Pretrial Pleadings and Disclosures

       A.    The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on
             or before April 26, 2021.

       B.    Plaintiff shall file preliminary witness and exhibit lists on or before
             May 3, 2021.

       C.    Defendant(s) shall file preliminary witness and exhibit lists on or
             before May 10, 2021.

       D.    All motions for leave to amend the pleadings and/or to join
             additional parties shall be filed on or before May 30, 2021.



                                         2
Case 1:20-cv-03304-RLY-MG Document 19 Filed 04/13/21 Page 3 of 11 PageID #: 77




      E.    Plaintiff shall serve Defendant (but not file with the Court) a
            statement of special damages, if any, and make a settlement
            proposal, on or before May 30, 2021. Defendant shall serve on the
            Plaintiff (but not file with the Court) a response thereto within 30
            days after receipt of the proposal.

      F.    Except where governed by paragraph (G) below, expert witness
            disclosure deadlines shall conform to the following schedule:
            Plaintiff(s) shall disclose the name, address, and vita of any expert
            witness, and shall serve the report required by Fed. R. Civ. P.
            26(a)(2) on or before December 30, 2021. Defendant shall disclose
            the name, address, and vita of any expert witness, and shall serve
            the report required by Fed. R. Civ. P. 26(a)(2) on or before January
            30, 2022; or if Plaintiff has disclosed no experts, Defendant) shall
            make its expert disclosure on or before January 30, 2022.

      G.    Notwithstanding the provisions of paragraph (F), above, if a party
            intends to use expert testimony in connection with a motion for
            summary judgment to be filed by that party, such expert
            disclosures must be served on opposing counsel no later than 90
            days prior to the dispositive motion deadline. If such expert
            disclosures are served the parties shall confer within 7 days to
            stipulate to a date for responsive disclosures (if any) and
            completion of expert discovery necessary for efficient resolution of
            the anticipated motion for summary judgment. The parties shall
            make good faith efforts to avoid requesting enlargements of the
            dispositive motions deadline and related briefing deadlines. Any
            proposed modifications of the CMP deadlines or briefing schedule
            must be approved by the Court.

      H.    Any party who wishes to limit or preclude expert testimony at trial
            shall file any such objections on or before January 1, 2022. Any
            party who wishes to preclude expert witness testimony at the
            summary judgment stage shall file any such objections with their
            responsive brief within the briefing schedule established by S.D.
            Ind. L.R. 56-1.

      I.    All parties shall file and serve their final witness and exhibit lists
            on or before March 10, 2022. This list should reflect the specific
            potential witnesses the party may call at trial. It is not sufficient
            for a party to simply incorporate by reference “any witness listed in
            discovery” or such general statements. The list of final witnesses
            shall include a brief synopsis of the expected testimony.




                                        3
Case 1:20-cv-03304-RLY-MG Document 19 Filed 04/13/21 Page 4 of 11 PageID #: 78




      J.    Any party who believes that bifurcation of discovery and/or trial is
            appropriate with respect to any issue or claim shall notify the
            Court as soon as practicable.

      K.     Discovery of electronically stored information (“ESI”). If either
            party is seeking the production of a substantial volume of ESI,
            then complete the ESI Supplement to the Report of the Parties’
            Planning Meeting (also available in MS Word on the court’s website
            at http://www.insd.uscourts.gov/case-management-plans).

            If the parties believe that a substantial volume of ESI will not be
            produced in the case, the parties should include herein a brief
            description of the information anticipated to be sought in discovery
            in the case and include (1) the parties’ agreement regarding the
            format in which ESI will be produced (including whether the
            production will include metadata), (2) a description of any other
            issues the parties believe may be relevant to discovery in the case,
            and (3) either the following claw back provision or the language of
            any alternative provision being proposed:

                  In the event that a document protected by the
                  attorney-client privilege, the attorney work product
                  doctrine or other applicable privilege or protection is
                  unintentionally produced by any party to this
                  proceeding, the producing party may request that the
                  document be returned. In the event that such a
                  request is made, all parties to the litigation and their
                  counsel shall promptly return all copies of the
                  document in their possession, custody, or control to
                  the producing party and shall not retain or make any
                  copies of the document or any documents derived from
                  such document. The producing party shall promptly
                  identify the returned document on a privilege log. The
                  unintentional disclosure of a privileged or otherwise
                  protected document shall not constitute a waiver of
                  the privilege or protection with respect to that
                  document or any other documents involving the same
                  or similar subject matter.




                                       4
Case 1:20-cv-03304-RLY-MG Document 19 Filed 04/13/21 Page 5 of 11 PageID #: 79




IV.     Discovery1 and Dispositive Motions

        Due to the time and expense involved in conducting expert witness
        depositions and other discovery, as well as preparing and resolving
        dispositive motions, the Court requires counsel to use the CMP as an
        opportunity to seriously explore whether this case is appropriate for such
        motions (specifically including motions for summary judgment), whether
        expert witnesses will be needed, and how long discovery should continue.
        To this end, counsel must select the track set forth below that they
        believe best suits this case. If the parties are unable to agree on a track,
        the parties must: (1) state this fact in the CMP where indicated below; (2)
        indicate which track each counsel believes is most appropriate; and (3)
        provide a brief statement supporting the reasons for the track each
        counsel believes is most appropriate. If the parties are unable to agree
        on a track, the Court will pick the track it finds most appropriate, based
        upon the contents of the CMP or, if necessary, after receiving additional
        input at an initial pretrial conference.

        A.      Does any party believe that this case may be appropriate for
                summary judgment or other dispositive motion? If yes, the
                party(ies) that expect to file such a motion must provide a brief
                statement of the factual and/or legal basis for such a motion.

                Defendant intends to file a motion for summary judgment because
                the TCPA does not apply to the conduct of Defendant as a matter
                of recently settled law (Duguid v. FaceBook, US Sup. Ct. Decision),
                and because, even if the TCPA applied to the conduct of Defendant,
                Defendant placed calls to Plaintiff with prior express consent.
                Defendant also intends to file a motion for summary judgment as
                to the FDCPA claims because its records show that when Plaintiff
                requested cessation of calls, Defendant ceased calls. There is no
                violation of the FDCPA.

        B.      On or before August 1, 2021 [no later than 7 days after the non-
                expert discovery deadline], and consistent with the certification
                provisions of Fed. R. Civ. P. 11(b), the party with the burden of


1
    The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
    requests in sufficient time to receive responses before this deadline. Counsel may not serve
    discovery requests within the 30-day period before this deadline unless they seek leave of
    Court to serve a belated request and show good cause for the same. In such event, the
    proposed belated discovery request shall be filed with the motion, and the opposing party will
    receive it with service of the motion but need not respond to the same until such time as the
    Court grants the motion.
                                                5
Case 1:20-cv-03304-RLY-MG Document 19 Filed 04/13/21 Page 6 of 11 PageID #: 80




            proof shall file a statement of the claims or defenses it intends to
            prove at trial, stating specifically the legal theories upon which the
            claims or defenses are based.

      C.    Select the track that best suits this case:

                    Track 1: No dispositive motions are anticipated. All
            discovery shall be completed by _________ [Note: Given that no
            dispositive motions are anticipated, the parties should consider
            accelerating discovery and other pretrial deadlines to the extent
            practicable and suggest a substantially earlier trial date (Section
            VI). The Court encourages a track faster than the standard track in
            all cases in which dispositive motions are not anticipated].

              X       Track 2: Dispositive motions are expected and shall be
            filed by December 30, 2021; non-expert witness discovery and
            discovery relating to liability issues shall be completed by
            November 30, 2021; expert witness discovery and discovery
            relating to damages shall be completed by March 30, 2022. All
            remaining discovery shall be completed by no later than 16 months
            from Anchor Date. [Note: The Court expects this will be the typical
            track when dispositive motions are anticipated.]

                     Track 3: Dispositive motions shall be filed by
            [not later than 13 months from the Anchor Date]; non-expert
            discovery shall be completed by __________; expert witness
            discovery shall be completed by                 . [Note: The Court
            provides Track 3 as an open option because it recognizes that
            there may be unusual cases for which special circumstances
            necessitate additional flexibility. However, the Court has found
            that Tracks 1 and 2 are appropriate in the large majority of cases,
            and therefore the parties must briefly state below the special
            circumstances justifying a departure from Tracks 1 and 2.]

            Absent leave of Court, and for good cause shown, all issues raised
            on summary judgment under Fed. R. Civ. P. 56 must be raised by
            a party in a single motion.

V.    Pre-Trial/Settlement Conferences

      At any time, any party may call the Judge's Staff to request a conference,
      or the Court may sua sponte schedule a conference at any time. The
      presumptive time for a settlement conference is no later than 30 days
      before the close of non-expert discovery. The parties are encouraged to
      request an earlier date if they believe the assistance of the Magistrate


                                        6
Case 1:20-cv-03304-RLY-MG Document 19 Filed 04/13/21 Page 7 of 11 PageID #: 81




       Judge would be helpful in achieving settlement. The parties recommend
       a settlement conference in October 2021.

VI.    Trial Date

       The parties request a trial date in May 2022. The trial is by jury and is
       anticipated to take 30 hrs. /4 days. Counsel should indicate here the
       reasons that a shorter or longer track is appropriate. While all dates
       herein must be initially scheduled to match the presumptive trial date, if
       the Court agrees that a different track is appropriate, the case
       management order approving the CMP plan will indicate the number of
       months by which all or certain deadlines will be extended to match the
       track approved by the Court.

VII.   Referral to Magistrate Judge

       A.    Case. At this time, all parties do not consent to refer this matter to
             the currently assigned Magistrate Judge pursuant to 28 U.S.C.
             636(c) and Fed. R. Civ. P. 73 for all further proceedings including
             trial.

       B.    Motions. The parties may also consent to having the assigned
             Magistrate Judge rule on motions ordinarily handled by the
             District Judge, such as motions to dismiss, for summary
             judgment, or for remand. If all parties consent, they should file a
             joint stipulation to that effect. Partial consents are subject to the
             approval of the presiding district judge.

VIII. Required Pre-Trial Preparation

       A.    TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE,
             the parties shall:

             1.     File a list of trial witnesses, by name, who are actually
                    expected to be called to testify at trial. This list may not
                    include any witnesses not on a party’s final witness list filed
                    pursuant to Section III.I.

             2.     Number in sequential order all exhibits, including graphs,
                    charts and the like, that will be used during the trial.
                    Provide the Court with a list of these exhibits, including a
                    description of each exhibit and the identifying designation.
                    Make the original exhibits available for inspection by
                    opposing counsel. Stipulations as to the authenticity and
                    admissibility of exhibits are encouraged to the greatest
                    extent possible.
                                         7
Case 1:20-cv-03304-RLY-MG Document 19 Filed 04/13/21 Page 8 of 11 PageID #: 82




            3.    Submit all stipulations of facts in writing to the Court.
                  Stipulations are always encouraged so that at trial, counsel
                  can concentrate on relevant contested facts.

            4.    A party who intends to offer any depositions into evidence
                  during the party's case in chief shall prepare and file with
                  the Court and copy to all opposing parties either:

                  a.    brief written summaries of the relevant facts in the
                        depositions that will be offered. (Because such a
                        summary will be used in lieu of the actual deposition
                        testimony to eliminate time reading depositions in a
                        question and answer format, this is strongly
                        encouraged.); or

                  b.    if a summary is inappropriate, a document which lists
                        the portions of the deposition(s), including the specific
                        page and line numbers, that will be read, or, in the
                        event of a video-taped deposition, the portions of the
                        deposition that will be played, designated specifically
                        by counter-numbers.

            5.    Provide all other parties and the Court with any trial briefs
                  and motions in limine, along with all proposed jury
                  instructions, voir dire questions, and areas of inquiry for voir
                  dire (or, if the trial is to the Court, with proposed findings of
                  fact and conclusions of law).

            6.    Notify the Court and opposing counsel of the anticipated use
                  of any evidence presentation equipment.

      B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
            parties shall:

            1.    Notify opposing counsel in writing of any objections to the
                  proposed exhibits. If the parties desire a ruling on the
                  objection prior to trial, a motion should be filed noting the
                  objection and a description and designation of the exhibit,
                  the basis of the objection, and the legal authorities
                  supporting the objection.

            2.    If a party has an objection to the deposition summary or to a
                  designated portion of a deposition that will be offered at trial,
                  or if a party intends to offer additional portions at trial in
                  response to the opponent's designation, and the parties
                                        8
Case 1:20-cv-03304-RLY-MG Document 19 Filed 04/13/21 Page 9 of 11 PageID #: 83




                  desire a ruling on the objection prior to trial, the party shall
                  submit the objections and counter summaries or
                  designations to the Court in writing. Any objections shall be
                  made in the same manner as for proposed exhibits.
                  However, in the case of objections to video-taped depositions,
                  the objections shall be brought to the Court's immediate
                  attention to allow adequate time for editing of the deposition
                  prior to trial.

            3.    File objections to any motions in limine, proposed
                  instructions, and voir dire questions submitted by the
                  opposing parties.

            4.    Notify the Court and opposing counsel of requests for
                  separation of witnesses at trial.


Sulaiman Law Group, Ltd.                    Gordon Rees Scully Mansukhani

/s/ Mohammed O. Badwan                     /s/ Brittney B. Rykovich
 Mohammed O. Badwan                         Brittney B. Rykovich (#34843-49)
 Victor T. Metroff                          333 N. Alabama Street, Suite 350
 Sulaiman Law Group, Ltd.                   Indianapolis, IN 46204
 2500 S. Highland Ave.                      Phone: (317) 581-8523
 Suite 200                                  Fax: (317) 522-3900
 Lombard, Illinois 60148                    Email: brykovich@grsm.com
 Direct Line (630) 575 - 8180
 Fax (630) 575 - 8188                       Andrew M. Schwartz
 Email: mbadwan@sulaimanlaw.com             Gordon Rees Scully Mansukhani
 Email: vmetroff@sulaimanlaw.com            Three Logan Square
                                            1717 Arch Street, Suite 610
                                            Philadelphia, PA 19103
                                             (215) 717-4023
                                             (215) 693-6650
                                             Amschwartz@grsm.com




                                       9
Case 1:20-cv-03304-RLY-MG Document 19 Filed 04/13/21 Page 10 of 11 PageID #: 84




 ******************************************************************************


             PARTIES APPEARED IN PERSON/BY COUNSEL ON                    FOR A
             PRETRIAL/STATUS CONFERENCE.
     X       APPROVED AS SUBMITTED.

             APPROVED AS AMENDED.

             APPROVED AS AMENDED PER SEPARATE ORDER.

             APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
             SHORTENED/LENGTHENED BY               MONTHS.


             APPROVED, BUT THE DEADLINES SET IN SECTION(S)
                          OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
                         MONTHS.


             THIS MATTER IS SET FOR TRIAL BY                 ON
                                        . FINAL PRETRIAL CONFERENCE IS
             SCHEDULED FOR                                    AT     .M.,
             ROOM                 .


             A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                              AT       .M. COUNSEL SHALL APPEAR:

                                      IN PERSON IN ROOM           ; OR

                                      BY TELEPHONE, WITH COUNSEL FOR
                         INITIATING THE CALL TO ALL OTHER PARTIES AND
                         ADDING THE COURT JUDGE AT (     )
                                           ; OR

                                    BY TELEPHONE, WITH COUNSEL
                         CALLING THE JUDGE'S STAFF AT ( )
                                         ;


             DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN 12/30/21 and
              Discovery by 11/30/21
Case 1:20-cv-03304-RLY-MG Document 19 Filed 04/13/21 Page 11 of 11 PageID #: 85




          Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
 Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
 1(f), to and including dismissal or default.

           APPROVED AND SO ORDERED.




    4/13/2021
 Date
                                                        Ma r
                                                           ioGa r
                                                                cia
                                                        Unit
                                                           e dSta
                                                                tesMa gi
                                                                       st
                                                                        rateJudge
 4830-4657-2515.1 / 077095-1065                         Souther
                                                              nDi s
                                                                  tri
                                                                    ctofIndia
                                                                            na
